Citation Nr: 1403842	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-46 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right Achilles tendonitis.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee. 

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to May 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In addition, in a rating decision dated in May 2010, the RO denied the Veteran's claim for service connection for depression, and in that same month, the RO received a timely notice of disagreement from the Veteran.  In light of the present procedural posture of this issue, the Board is obligated to remand the issue for proper development, to include issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

A review of the Virtual VA paperless claims processing system and the Veterans Benefit Management System does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a July 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


The issue of an increased rating for Achilles tendonitis of the left ankle has been raised by the record, to include at the Veteran's July 2012 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

At the Veteran's July 2012 Board hearing, he indicated that he had received recent private treatment, records of which should be sought in connection with the currently appealed claims.  Further, the Board hearing testimony and evidence received since the pertinent VA examinations, conducted November 2008, indicates that the examinations likely do not accurately reflect the Veteran's current level of disability due to right Achilles tendonitis and degenerative arthritis of the right knee.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.  Moreover, at a November 2008 VA examination of the Veteran's lungs it was found that the Veteran did not have bronchitis, but the examiner did not take into account private emergency room treatment for and diagnosis of bronchitis in December 2006, records of which were received by the Board in August 2012. 

Also, as noted in the introduction section, above, the RO should issue a statement of the case on the issue of service connection for depression.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the Veteran from the May 2010 rating decision addressing the issue of service connection for depression.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from that determination.  

2.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated his claimed disabilities that may not have been received into his VA claims file.  

After obtaining any appropriate authorizations for release of medical information, the RO should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought should include records from Dr. Merlina (spelling uncertain, see Board hearing transcript (Tr.) pp. 5-6), and Drs. Beckwith and Soulsby (see Tr. at pp. 7-8). 

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

3.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining the current severity of his right Achilles tendonitis and his degenerative arthritis of the right knee.  

The RO should send the claims file to the examiner for review, and the clinician should indicate that the claims file was reviewed.
 
The examiner should perform full range of motion studies of the right ankle and right knee and comment on the functional limitations of the service-connected right Achilles tendonitis and degenerative arthritis of the right knee caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  

To the extent feasible, any additional functional limitation should be expressed as limitation of motion of the ankle or knee in degrees.  The examiner should also indicate whether there is any instability of the ankle or knee on examination.

In all conclusions, the examiner should identify and explain the medical basis or bases, with identification of the relevant evidence of record. 

The examiner should provide a fully reasoned explanation for his or her opinions, based on established medical principles and his or her clinical experience and medical expertise.  

4.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has experienced bronchitis during the period from May 2008 forward, and if so, whether the bronchitis began during active service or is related to any incident of service.
 
The RO should send the claims file to the examiner for review, and the clinician should indicate that the claims file was reviewed.  

The records reviewed should include those of private emergency room treatment for and diagnosis of bronchitis in December 2006, received into the claims file in August 2012. 
 
The examiner should take a complete history from the Veteran as to the nature and onset of his bronchitis.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this, with a fully reasoned explanation.

The examiner should provide a fully reasoned explanation for his or her opinions, based on established medical principles and his or her clinical experience and medical expertise.  

5.  Readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



